     Case 4:19-cv-00038-KPJ Document 16 Filed 08/01/19 Page 1 of 1 PageID #: 59



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

     JEREMY T. DAVIS,
                                                              §
                                                              §
            Plaintiff,                                        §
                                                              §
     v.                                                       §   Case No. 4:19CV38
                                                              §   Judge Mazzant/Judge Johnson
     PROCOLLECT, INC.,                                        §
                                                              §
             Defendant.
                          ORDER REFERRING CASE TO MEDIATION

           The Court hereby ORDERS that this case be submitted to mediation in accordance with

    the Court’s Mediation Plan. The parties selected Jay Zeleskey of Zeleskey Mediation, 8117 Preson

    Road, Suite 300, Dallas, Texas, as a mediator. Dkt. 15.

           The mediation deadline in this matter is September 19, 2019. See Dkt. 14. The assigned

    mediator shall be responsible for communicating with all counsel to coordinate a date for the
.
    mediation.

           The mediator shall file a report within five (5) days of the completion of the mediation

    conference.

           IT IS SO ORDERED.
           SIGNED this 1st day of August, 2019.

                      .


                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE




                                                    1
